--------------------------------------------------------------------------------

Exhibit 10.5
 
 
1 Terracon Place
Winnipeg, Manitoba
Canada, R2J 4B3
Tel:           (204) 233-4422
Fax:  (204) 231-0136
Email: info@polarisleasing.com
Website:  www.polarisleasing.com
 
LEASE CONTRACT
 
Lease #46479                          
                                                                                            
                                
                                            
 

CUSTOMER Lessee Name Co-Lessee Name   NAME MICHAEL DARIN SHENHER AND GENERAL BIO
ENERGY INC.       who are individually, collectively and jointly and severally
referred to herein as the “LESSEE”.            
ADDRESS
Street
City/Province
Postal Code
  1620 MCARA STREET REGINA, SK S4N 6H6   Contact Name Telephone Number  Fax
Number   MICHAEL SHENHER 306-757-2463 306-546-0559 LESSOR POLARIS LEASING LTD.  
    who is referred to herein as the “LESSOR”.     EQUIPMENT Quantity / Year /
Make / Model / Serial Number(s)             DESCRIPTION  (1) TRAILTECH
CELR260-18' TRAILER SN# 2CUL2TJ9X92027255     LOCATION OF EQUIPMENT       (If
different than above)      

 

TERM (NO. LEASE PAYMENTS WILL BE NO. OF PERIODIC LEASE PERIODIC P.S.T.
G.S.T./H.S.T. TOTAL LEASE OF MONTHS) MADE AS PER SCHEDULE “A” PMTS. DURING TERM
LEASE AMOUNT   Lessor G.S.T. #:  R133306555 PAYMENT:               37   13
518.77 25.94 25.94 570.65               PURCHASE  OPTION DATE: at the end of the
term’s   OPTION PRICE:       OPTION 36  th month   $520.00      

 
INSURANCE:  The LESSEE is required to purchase adequate insurance coverage on
the leased equipment for the duration of the Lease in accordance with the Terms
and Conditions of Lease attached hereto, and, in particular, Section 5 thereof.
Insurance charge per month (before  taxes): $26.21 Insurance claim deductible:
$500.00
PRE AUTHORIZED PAYMENT PLAN
Lessor is hereby authorized to periodically draw payment under its
Pre-Authorized Payment Plan from the financial institution account of the
undersigned as outlined on the attached sample cheque to cover the payment and
other amounts due under this Agreement.  If the account is transferred or
closed, the authorization shall have the same force and effect as if it had been
directed to the original bank or branch.
DELIVERY AND ACCEPTANCE CERTIFICATE
The equipment under this Lease has been inspected by the undersigned and was
received in a satisfactory workable condition and it is fit for the purpose for
which it was/is intended.  If this Lease is executed by the LESSEE prior to the
time that the LESSEE has taken delivery and possession of the equipment, then
the LESSEE warrants that it will, within 24 hours of taking delivery and
possession of the equipment, make an inspection as it deems necessary and notify
the LESSOR in writing of any items of dissatisfaction to the LESSEE.  If, within
24 hours of delivery of the equipment to the LESSEE,  the LESSOR does not
receive from the LESSEE written notice of dissatisfaction concerning the
equipment, then the LESSEE is deemed to have received the equipment in
satisfactory condition and it waives any right that it might have to assert
anything to the contrary.  The Lessee also confirms and acknowledges that the
Lessor is under no obligation to inspect service or otherwise maintain the
equipment.  The Lessee has read the Lease and is aware of and understands the
terms and conditions thereof and in particular, but not limited to paragraph 21
(Representations and Warranties).  The Lessee acknowledges that the Lessor is
not a manufacturer or distributor of the equipment, nor an agent of the
supplier, and that this agreement is intended as a lease and is subject to the
terms and conditions of such agreement.
Date of Delivery and Acceptance:

FOR OFFICE USE ONLY     ACCEPTANCE OF TERMS AND CONDITIONS            
This Lease shall not become binding upon Lessor until accepted in writing as 
evidenced by the signature of a duly authorized office of the Lessor below.
   
The undersigned affirms that he/she is duly authorized to execute this Lease
Contract and acknowledges all terms and conditions which are part of this Lease.
 
 
   
 
 
Date of Acceptance: _____________________________________
   
Date: _____________________________________
  Polaris Leasing Ltd.     X  /s/ Michael
Shenher                                                         (the Lessor
herein)           MICHAEL DARIN SHENHER             Per:
__________________________________________________      X   /s/ Michael
Shenher______________________________   Authorized Officer of Polaris Leasing
Ltd.            SIGNING AUTHORITY FOR GENERAL BIO ENERGY INC.  

 
                                                                                       




 

 
Page 1 of 4

--------------------------------------------------------------------------------

 
 
 
TERMS AND CONDITIONS OF LEASE
 
For and in consideration of the covenants and agreements by the Lessee to pay
the rent herein provided for and to perform the terms, covenants and conditions
on the Lessee’s part herein contained, the LESSOR hereby leases and lets unto
the Lessee, and the Lessee hereby hires and takes from the LESSOR, each unit of
equipment described above and hereinafter referred to as the “equipment” for the
term set forth above commencing on the date of delivery of the said equipment to
the LESSEE and upon and subject to the covenants, conditions and provisions
hereinafter set forth.
 
1.      RENTAL.   For the use of said equipment the LESSEE SHALL PAY TO THE
LESSOR AT THE LESSOR’S office at Winnipeg, Manitoba, the periodic rent payments
set forth above.  Such rent payments to be payable in the following modes:
(a) The first rent payment upon the execution hereof by the LESSEE and
subsequent rent payments every calendar month, or other calendar period as
indicated herein, after the month of shipment on the 1st day of such month or
period.
(b) Set forth within the attached schedule, if any.
Rent hereunder is payable without abatement or without demand or
notice.  Notwithstanding any other provisions of this lease to the contrary, the
LESSEE shall pay to the LESSOR an amount equal to any and all goods and services
taxes, sales taxes, value added taxes, or any other taxes from time to time
imposed on, or collectible by the LESSOR with respect to rents, additional rents
or any other amounts payable by the LESSEE to the LESSOR.
2.     LOCATION AND USE OF EQUIPMENT.  The said equipment shall be located and
used at the place of business of the LESSEE or as designated in this Lease and
shall not be removed therefrom without the prior written consent of the
LESSOR.  The LESSEE shall cause the said equipment to be maintained properly by
the LESSEE or competent employees only and operated properly by the LESSEE, its
employees or such other persons as the LESSEE deems proper and shall pay all
expenses of operating the said equipment and maintaining the same in good
repair.
3.   NO REPRESENTATION OR WARRANTY BY LESSOR AS TO EQUIPMENT.   The LESSOR has
made no representation or warranty with respect to the suitability or durability
of any unit of equipment for the purposes or uses of the LESSEE, or any other
representation or warranty express or implied with respect thereto.  The LESSOR
shall not be liable to the LESSEE for any loss, damage, or expense of any kind
caused directly or indirectly by the equipment or its use, maintenance, or
possession, or by any interruption of service or loss of use, or for any loss of
business or damage whatsoever and howsoever caused.
4.     EQUIPMENT OWNED BY LESSOR.  The said equipment shall at all times remain
and be the sole and exclusive property of the LESSOR and the LESSEE shall have
no right of property therein except the right to use the said equipment as a
lessee upon the terms and conditions herein contained.   The said equipment is
the property of the LESSOR and is to be promptly returned upon expiry or
termination of this lease upon the terms and conditions herein contained.   The
LESSOR is entitled to deduct any capital cost allowance, interest payments,
investment tax credits or any other tax deductions that are deductible by an
owner of property in respect of the said equipment and the LESSEE shall not
attempt to deduct any such tax deductions.  The rent payments set forth above
are based on the LESSOR deducting the foregoing tax deductions and rent payments
set forth above are to be increased accordingly if any such tax deductions
including capital cost allowance, interest payments and/or investment tax
credits are denied to the LESSOR by Canada Revenue Agency. Any such payment in
respect of the disallowed deductions is to be paid by the LESSEE to the LESSOR
immediately upon demand by the Lessor, including if such demand is made after
the termination of this agreement.  The interest provision contained in
paragraph 21 herein applies to such payment owing by the LESSEE to the LESSOR.
5.     INSURANCE.  The LESSEE shall be responsible to secure and maintain, at
its cost, including premiums and deductibles, full “ALL RISKS” insurance
coverage including additional flood and earthquake coverage on the said
equipment for its full insurable value on a replacement cost basis and
Commercial General Liability insurance to such limits as the LESSOR may from
time to time determine during and for the full term of this Lease.  The LESSEE
must provide proof of insurance to the LESSOR at the commencement of this
Lease.   If the LESSEE fails to provide proof of insurance, then the LESSOR may,
at its option, purchase insurance coverage on the leased equipment and, in such
a case, the LESSOR is entitled to charge and collect from the LESSEE all costs
of such insurance.  If such insurance is purchased by the LESSOR as of the date
of this Lease, then the amount to be charged to and collected from the LESSEE
may be entered herein.    All policies will include the LESSOR as an additional
named insured and loss payee and shall preclude subrogation claims by the
insurers against anyone insured thereunder and/or against the LESSOR.  The
LESSEE shall effect all policies with insurers, upon terms, in amounts and with
an insurance company satisfactory to the LESSOR.  All policies shall include a
term and condition that the insurers shall not change or amend in any way or
cancel the policies until 30 days after notice of such change, amendment or
cancellation shall have been given to all named insureds.  The LESSEE shall be
required to give evidence of the renewal of the policies 30 days prior to
expiry.  If the LESSEE fails to provide the required evidence of renewal or
fails to provide evidence of insurance coverage satisfactory to the LESSOR, the
LESSOR shall be entitled, but shall not be obligated,  to arrange for insurance
at the LESSEE’S cost which shall be payable on demand and until paid shall be
deemed to be included in the sums from time to time due and unpaid under the
Lease.  In the event the LESSOR, the LESSEE or any other person have claims or
indemnities to be settled, such insurance shall be applied first to the
settlement of the LESSOR’S claim for the settlement or indemnity and secondly to
the LESSEE’S or other person’s claim for the settlement or indemnity.  The
LESSEE assumes the entire risk of loss or damage to the said equipment from any
cause whatsoever.  No loss or damage to the said equipment or any part thereof
shall affect or impair the obligations of the LESSEE hereunder which shall
continue in full force and effect.  The LESSEE shall not do or permit to be
done, or omit to do anything to or with the equipment which will directly or
indirectly cause the insurance coverage, including the LESSOR’S or LESSEE’S
liability insurance, to be cancelled or revoked.  If any insurance rate is
increased because of the LESSEE’S actions or omissions, or for any reason
whatsoever, the LESSEE shall pay, upon demand, the amount by which the LESSEE’S
or LESSOR’S insurance premiums are increased.  IF the LESSOR obtains the
insurance coverage in accordance with the terms and conditions of the Insurance
Option on the first page of this Lease, the LESSEE shall, at its cost, fully
cooperate and assist the LESSOR with any claim under any such insurance policy.
6.    TERMINATION UPON TOTAL LOSS THROUGH FIRE OR THEFT.  In the event of total
loss or damage to the said equipment, the LESSEE shall immediately notify the
LESSOR thereof in writing, and the LESSOR shall have the right to terminate this
Lease within 15 days following receipt by the LESSOR of such notification.  If
the LESSOR shall not so terminate this Lease and the LESSOR receives sufficient
insurance proceeds to replace the equipment then he shall replace the equipment
as expeditiously as possible and rent shall cease to be payable hereunder until
such replacement is made.  Upon termination of the Lease, the rent shall cease
to be payable and the LESSOR shall be entitled to the full proceeds of the
insurance coverage of the said equipment.   If the insurance proceeds received
by the LESSOR are less than the replacement cost of the said equipment at the
time of destruction, the LESSEE shall on demand pay the LESSOR an amount equal
to the replacement cost of the said equipment less the insurance proceeds
received by the LESSOR.
7.     NO SUBLEASE OR ASSIGNMENT OF LEASE BY LESSEE.  The LESSEE shall not
deliver up possession of or sublet the said equipment and the lease hereby
granted shall not be assignable by the LESSEE without prior written permission
of the LESSOR, which permission may be arbitrarily withheld.
 
 

INITIAL:  PAGE 2 OF 4       Lease #46479
1__________________________________ 
   
2__________________________      
 
MICHAEL DARIN SHENHER
   
SIGNING AUTHORITY FOR GENERAL BIO ENERGY INC.
 

 

 
 

--------------------------------------------------------------------------------

 
 
 
8.     MAINTENANCE AND INSPECTION OF EQUIPMENT.  The LESSEE shall at all times
and at the LESSEE’S own expense keep the said equipment in good and efficient
working order and repair.  The LESSEE, its employees and/or agents shall obtain
the prior  written consent of the LESSOR, which consent may not be unreasonably
withheld, prior to making any alterations, additions or improvements to the said
equipment.  All such alterations or improvements so made shall belong to and
remain the property of the LESSOR.
9.     COMPLIANCE BY LESSEE WITH ALL LAWS, ORDINANCES, ETC.   The LESSEE shall
comply with and confirm to all laws, ordinances and regulations present or
future, in any way relating to the possession, use or maintenance of said
equipment throughout the term of this Lease and to the perfect exoneration from
liability of the LESSOR.
10.   EQUIPMENT TO BE KEPT FREE OF LEVIES, LIENS, CHARGES, ETC.  The LESSEE
shall keep the equipment free of levies, liens and encumbrances and shall pay
all license fees, registration fees, assessments, charges and taxes (Municipal,
Provincial and Federal) which may be levied or assessed directly or indirectly
against or on account of the said equipment or any interest therein or use
thereof.  If the LESSEE shall fail to pay such license fees, registration fees,
assessments, charges and taxes as the case may be in which event the cost
thereof shall constitute so much additional rent, which shall be forthwith due
and payable and the LESSOR shall be entitled to all the rights and remedies
provided herein in the event of default of payment of rent.
11.   INDEMNIFICATION OF LESSOR BY LESSEE.  The LESSEE shall indemnify and save
the LESSOR harmless against any and all claims, costs and expenses in any manner
arising from the LESSEE’S use or possession of the said equipment and against
all loss, damage and expenses whatsoever arising from any action, suit or
proceeding or otherwise on account of any personal injury or death or damage to
property occasioned by the said equipment during the term hereby created or on
account of any infringement or alleged infringement of patent occasioned by the
operation of said equipment.  The indemnities contained in this clause shall
survive the expiration, termination, or cancellation of this Lease.  The LESSEE
acknowledges and agrees that clerical errors shall not affect the validity of
the Lease and LESSOR shall be entitled to unilaterally correct the same.  The
LESSEE hereby waives receipt of and the right to receive a copy of any such
registered statement or verification statement with respect thereto, to the
extent not prohibited by any law applicable to and governing this Lease.  The
LESSEE hereby waives the benefit of all provisions of any law, statute, or
regulation which would in any manner affect the LESSOR’S rights and remedies
hereunder, including without limitation any right, benefit or privilege provided
by a limitation of actions statute or provision.
12.   CHOICE OF LAWS AND CHOICE OF JURISDICTION.  This agreement shall be
governed by and construed in accordance with the Laws of the Province of
Manitoba and, in all respects, shall be deemed a Manitoba contract.   The
parties agree that any litigation of a dispute with respect to this agreement
shall proceed in the Courts of the Province of Manitoba.
13.   EQUIPMENT TO REMAIN PERSONAL PROPERTY.  The said equipment shall at all
times during the term of this Lease by and remain personal or moveable property,
regardless of the manner in which it may be attached to any real estate.  The
LESSEE shall install said equipment in a manner which will permit its removal
without material injury to the place of installation.  The LESSEE shall be
responsible for any damage done to any real estate, building or structure by the
removal of the said equipment and shall indemnify and save harmless the LESSOR
therefrom.
14.   REMEDIES ON DEFAULT.  Upon or after the occurrence of any event of
default, the LESSOR at its option may terminate this Lease whereupon the LESSEE
shall be obligated to return the said equipment to the LESSOR, in accordance
with paragraph 18 herein, and shall also be liable to the LESSOR for any payment
of all arrears of rent then owing, if any, plus interest thereon as herein
provided, plus the costs and expenses as herein provided, plus all legal fees on
a solicitor and client basis and such other costs and expenses which the LESSOR
may incur and for all damages which the LESSOR may sustain by reason of the
LESSEE’S breach, all of which are to become due and payable forthwith.  If the
LESSOR does not exercise its option to terminate this Lease, it may in addition
to any remedies available to it at law or in equity, from time to time enter the
premises upon which the equipment is situated without terminating this Lease in
order to relet the equipment as agent of the LESSEE for such periods and at such
terms and conditions as the LESSOR in its sole discretion may deem
advisable.  All of the LESSOR’S expenses incurred in reletting the equipment
shall be paid by the LESSEE to the LESSOR immediately on demand.  If rentals
received from such reletting during any month are less than the amount that was
supposed to be paid during that month by the LESSEE, then the LESSEE shall
immediately pay any such deficiencies to the LESSOR.  The “remedies” of the
LESSOR under this Lease are cumulative and are in addition to any remedies of
the LESSOR at law or in equity.
15.   EVENTS OF DEFAULT.  The following shall each constitute an event of
default; (1) the failure of the LESSEE to pay any installment of rent; (2) the
breach of any term, agreement, covenant or condition contained in this Lease;
(3) the subjection of the said equipment to any lien, levy, encumbrance, or
attachment; (4) any assignment by the LESSEE for the benefit of creditors; (5)
the admission of the LESSEE of its inability to pay its debts generally as they
become due; (6) the appointment of a receiver, trustee or similar official for
the LESSEE or for any of its property; (7) the filing by or against the LESSEE
of a petition in bankruptcy or a petition for the reorganization or liquidation
of the LESSEE under any Federal or Provincial laws; (8) any other act of
bankruptcy or other act or omission by the LESSEE in furtherance of any of the
aforesaid purposes; (9) if the said equipment is in the opinion of the LESSOR,
in danger of being confiscated or attached or abandoned; (10) a default under
another lease between the LESSOR and LESSEE; (11) any misrepresentation by the
LESSEE; (12) an attempt to sell or encumber the equipment.
16.   ASSIGNMENT BY LESSOR.  Should the LESSOR assign the sums due and to become
due hereunder to any bank, insurance company or other lending agency (of which
assignment the LESSEE hereby waives notice), the LESSEE shall recognize such
assignment and should the LESSOR default in the performance of any of the terms
and conditions of this Lease, the LESSEE may not, as to such assignee, terminate
this Lease.  Nothing herein contained shall release the LESSOR from its
obligation to perform any duty, covenant or condition required to be performed
by a LESSOR under the terms of this lease should the same be so assigned to a
bank, insurance company or other lending agency.
17.   SALE BY LESSOR.  If a purchaser assumes the LESSOR’S obligations
hereunder, then any sale, transfer, or other disposition of the equipment made
by the LESSOR shall relieve the LESSOR from further liability under this Lease.
18.   RETURN OF EQUIPMENT.  Upon termination of this Lease for any reason, the
LESSEE shall at its cost and risk immediately return the said equipment to the
LESSOR in the same condition as when delivered, ordinary wear and tear excepted,
by delivering the same packed for shipment, to such place or carrier as the
LESSOR shall specify, and if the LESSEE fails to immediately do so, the LESSOR
shall have the right to enter upon the premises where said equipment may be and
take possession of and remove it at the LESSEE’S expense, all without legal
process.  If the LESSOR is entitled to retake possession of the equipment, then
it may use such force as it deems necessary for that purpose and for gaining
admittance to the premises upon which the equipment is situated without being
liable for any loss or damage occasioned thereby and the LESSEE shall indemnify
the LESSOR from any such claim against the LESSOR for such loss or damage.


 
 

INITIAL:  PAGE 3 OF 4       Lease #46479
1__________________________________ 
   
2__________________________      
 
MICHAEL DARIN SHENHER
   
SIGNING AUTHORITY FOR GENERAL BIO ENERGY INC.
 

 




 
 

--------------------------------------------------------------------------------

 
 
 
The LESSEE hereby expressly releases the LESSOR from all action, proceedings,
claims and demands whatsoever for or in respect of any such forcible entry,
or  any loss or damage that may be sustained by the LESSEE in respect
thereto.  Further, the LESSEE covenants and agrees that, if, at the termination
of this Lease for any reason, it does not return the equipment to the LESSOR in
the same condition as when said equipment was delivered to the LESSEE at the
commencement of the Lease, ordinary wear and tear excepted, then the LESSEE
shall indemnify the LESSOR in full for any costs or expenses whatsoever incurred
by the LESSOR to have said equipment repaired, refurbished or reconditioned to
the same condition as when said equipment was delivered to the LESSEE at the
commencement of the Lease, ordinary wear and tear excepted.
 
19.   RENEWAL OPTION.    If this Lease is in force and in good standing on the
last day of the original term and provided that the LESSEE is not in default
hereunder, this Lease will be automatically renewed on a month to month basis
upon expiration of the original term as set forth above (Renewal Option) upon
and subject to the terms and conditions set forth herein including the periodic
rent payments set forth above unless either the LESSOR or LESSEE has notified
the other in writing within thirty days (30) prior to the expiration of the
original term as set forth above, to the effect that the Renewal Option will not
be entered into.  During the Renewal Option, either party may cancel the month
to month renewal period by providing thirty (30) days prior written notice to
the other party.
20.   PURCHASE OPTION.  (a) If no event of default has occurred under this
Agreement, the LESSEE will have an option to purchase the equipment from the
LESSOR  on the Option Date referred to above for the Option Price referred to
above, which the LESSOR deems its Fair Market Value. If the Option Price box
above is blank, then the Option Price shall be the Fair Market Value of the
equipment as determined by the LESSOR at the time of the exercise of the Option.
The LESSEE must notify the LESSOR in writing at least 60 days before the Option
Date referred to above if the LESSEE intends to exercise the Purchase Option and
the LESSEE must pay the Option Price referred to above, plus all applicable
taxes, at least 30 days before the Option Date.  The LESSEE may assign its
rights to exercise its option to purchase to a third party provided that the
LESSEE notifies the LESSOR accordingly concurrently with the exercise of its
option to purchase and provided that the LESSOR approves of such third party,
which approval shall not be unreasonably withheld or delayed.  It shall be
reasonable in the circumstances however that the LESSOR be satisfied with the
arrangements for payment of the Option Price whether or not the LESSEE assigns
its rights as herein permitted.  The LESSOR’S standard form Bill of Sale shall
be executed and delivered by the appropriate parties  in such event. (b)   In
the event that the LESSEE does not exercise its option to purchase as provided
for in Paragraph 20 (a) hereof, the monthly lease payments shall continue to be
made by the LESSEE to the LESSOR and all of the other terms, covenants and
conditions shall continue to apply to the end of the Term. The LESSOR may, at
the end of the Term, sell the equipment to the LESSEE or as the LESSEE may
assign or direct, at its Fair Market Value, and upon such other terms and
conditions as the LESSOR and the LESSEE may agree.
21.   REPRESENTATIONS AND WARRANTIES.  Each unit of the said equipment leased
hereunder is of a size, design and capacity selected by the LESSEE and the
LESSEE is satisfied that the same is suitable for its purposes and the LESSOR
has made no representation or warranty with respect to the suitability or
durability of any such unit for the purpose or uses of the LESSEE or any other
representation or warranty expressed or implied with respect thereto.  The said
equipment shall be deemed conclusively to have been delivered to the LESSEE in
good and efficient working order and repair and the LESSEE shall be deemed
conclusively to have accepted delivery thereof accordingly after due inspection
on the date of delivery, except to the extent that the LESSEE notifies the
LESSOR in writing of any defect in or non-repair of the said equipment
immediately upon receipt of the equipment.  The LESSOR is under no obligation to
inspect, service or otherwise maintain the equipment. However, and
notwithstanding the foregoing, the LESSOR may at its option inspect the
equipment from time to time without prior notice to the LESSEE.   LESSEE
acknowledges that LESSEE alone has selected the equipment and that LESSOR is not
a manufacturer or distributor or agent thereof, and there are no agreements,
representations, warranties or conditions, oral or written, expressed or
implied, legal, statutory, customary, collateral, or otherwise, given or made by
LESSOR with respect to or in connection with the equipment of this Lease and the
same are hereby expressly excluded.  LESSEE acknowledges that the essential
element hereof is a net lease arrangement only and the LESSEE agrees to pay rent
unconditionally to the LESSOR without setoff or compensation.
22.   INTEREST.  Should the LESSEE fail to pay any part of the rent herein
reserved or any other sum required by the LESSEE to be paid to the LESSOR on the
due date thereof the LESSEE shall pay unto the LESSOR interest on such
delinquent payments until paid at the rate of 2% per month (26.824% per
annum).  The LESSEE further agrees to pay the LESSOR a returned cheque or
non-sufficient funds (NSF) charge to reimburse LESSOR for its time and expenses
incurred with respect to a cheque or a Pre-Authorized Payment debit that is
returned for any reason, such NSF charge shall be the greater of $25.00 or the
actual bank charges to the LESSOR plus other amounts allowed by law.
23.   TIME OF THE ESSENCE.  Time is of the essence of this Lease and each and
all of its provisions.
24.   BINDING UPON HEIRS, EXECUTORS, SUCCESSORS AND ASSIGNS.   This Lease shall
enure to the benefit and be binding upon the successors and assigns of the
respective parties hereto and the heirs, executors and administrations of the
LESSEE if an individual, provided that nothing in this paragraph contained shall
impair any of the provisions hereinbefore set forth prohibiting subletting of
the said equipment by the LESSEE, or assignment of this Lease by the LESSEE
without the prior written consent of the LESSOR.
25.   HEADINGS.  The insertion of headings in this Lease is for convenience of
reference only and shall not effect the interpretation thereof.
26.   INTERPRETATION.   It is hereby agreed by and between the parties hereto
that whenever the context of this Lease so requires, the singular number shall
include the plural and vice versa, and that words importing the masculine gender
shall include the feminine and neuter genders and that in case more than one
LESSEE is named as LESSEE, the ability of such lessees shall be joint and
several.
27.   NON-CANCELLABLE LEASE.  This Lease cannot be cancelled or terminated by
the LESSEE except as expressly provided herein and will remain in force for the
full term indicated herein.  This Lease cannot be amended other than by a
written amendment agreed to and made by both parties.
28.   CREDIT INVESTIGATIONS.   The LESSEE hereby consents to the LESSOR and
Polaris Leasing obtaining from any credit reporting agency or creditor, or
grantor of the LESSEE such information as the LESSOR may require at any time.
29.   BINDING AGREEMENT.  This Lease is not binding upon the LESSOR until it is
signed by the LESSOR.  This Lease may be signed in counterpart.  In the absence
of an original, a facsimile copy or a photocopy hereof shall be good and
sufficient evidence for the original and may be relied upon as such.
30.   WAIVER BY LESSOR.  No covenant or condition of this Lease can be waived
except by the written consent of the LESSOR, and forbearance or indulgence by
the LESSOR in any regard whatsoever shall not constitute a waiver of the
covenant or condition to be performed by the LESSEE to which the same may apply,
and until complete performance by the LESSEE of said covenant or condition, the
LESSOR shall be entitled to invoke any remedy available to the LESSOR under this
Lease or by law, despite said forbearance or indulgence.
31.   REGISTRATION.  The LESSOR may file a financing statement or similar
registration under the applicable Provincial Personal Property Security
legislation with respect to this Lease, and take such other steps and notify and
communicate with such other persons or offices so as to give notice of the Lease
of equipment hereunder and the LESSOR’S interest therein to interested
parties.  A registration discharge fee will be charged to the LESSEE at the
expiry of this Lease.
 
 

INITIAL:  PAGE 4 OF 4       Lease #46479
1__________________________________ 
   
2__________________________      
 
MICHAEL DARIN SHENHER
   
SIGNING AUTHORITY FOR GENERAL BIO ENERGY INC.
 

 

 
 

--------------------------------------------------------------------------------

 
